UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2128


JOSE ANTONIO GARCIA, a/k/a Oscar Penas,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 19, 2018                                         Decided: May 4, 2018


Before TRAXLER, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sean R. Hanover, HANOVER LAW, PC, Fairfax, Virginia, for Petitioner. Chad A.
Readler, Acting Assistant Attorney General, Stephen J. Flynn, Assistant Director, Robert
Michael Stalzer, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Antonio Garcia, a native and citizen of El Salvador, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s denial of his requests for withholding of removal and protection

under the Convention Against Torture. We have thoroughly reviewed the record and

conclude that the record evidence does not compel a ruling contrary to any of the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

Accordingly, we deny the petition for review for the reasons stated by the Board. See In

re Garcia (B.I.A. Aug. 28, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.


                                                                     PETITION DENIED




                                            2